IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,969-02


                  EX PARTE CASIMIRO BUSTOS SANDOVAL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1353837-A IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Sandoval v. State, 14-14-00140-CR (Tex. App.—Houston [14th Dist.] del. Feb. 10, 2015).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed. See Ex parte

Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
                                                                                                      2

1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005). The habeas record forwarded to

this Court, which includes appellate counsel’s affidavit, supports Applicant’s claim.

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fourteenth Court of Appeals in Cause No. 14-14-00140-CR that affirmed his

conviction in Cause No. 1353837 from the 248th District Court of Harris County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.

Delivered: August 22, 2018

Do not publish.